Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 1 of 19

Jeffrey Soho Nocti ing, HOBIR

Name and Pasone/Booking: Number:

 
 

Place. of Confinement

P.O. Bax 2009

Mailing Address

Kmamanr, Az.
City, See? Zip Code

SEHOR

(Failure te notify the Court of your change of address may-result in distiissal of this‘action:)

b

oo

—a
|

___ RECEIVED.

FEB 2 4 2020 |

OLERK U @ DISTRICT GOUFT

OF ARIZONA
pig Tmicy t yt

 

 ) encase

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Jeffreu John haering .
(Full ‘Name. of Plaintiff)

Plaintiff,

v.

ay Sheer SP Mark Lamb. 5

(Full Name of Defendant)

 

 

 

2) Sheriff Depary Damico

3)“ And Others?

(4). .
Defendant(s).

BX] cheek if there are additional Defendants ‘and sltach page 1A listing tem.

 

 

CASE NO, __ C¥-20-00404-PHx-smB-cpB
(To be supplied by the Clerk)

CIVIL-RIGHTS COMPLAINT
BY A PRISONER ,
Jury Trial Demanded ?

Kl Original Complaint
1 First Amended Complaifit
Second Amended Complaint

‘As JURISDICTION

I, This Court has jurisdiction over this.action. pursuant: to:

i 28 ULS.C. § 1343(a); 42° U.S.C. § 1983:
C1 28 U.S.C § 1331; Bivens
Cl Other: |

 

‘Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

 

2,  Institution/city where violation odcurred: ,

‘Révised 3/] 16 1.

Pinal County Jail

550/555

 
Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 2 of 19

Ndaditional DePeadants

a

3 (3) Sherif De pary Unknown ‘Captain °°
5} G) Sherif Depory Unknown

G

7 (5) Sheri fP be poty Unknawn

8

9) Ced SneriPP Depoty Unknown

lo

22

il C1) Medical Sraff Unknown Norse

aa \

it
AG
ay

Je L-A

 

 
as:

as:

as:

as:

Case 2:20-cv-00404-SMB-CDB Document 1. Filed 02/24/20 Page 3 of 19

B. DEFENDANTS

Name of first Defendant: Marc K | aN"! lo
She rift at

. The first Defendant is employed
Pinal Covnatuy Seal

 

 

 

 

 

 

(Position and Title) (Institution)
Name of second Defendant: New Mu CoO . The second Defendant is employed as:
Sherif? Nepuru at Pinal Coury Teri |
‘ (Position and Title) (Institution)
Name of third Defendant: ne The third Defendant is employed
SheeitP Deputy “Caprain es ; at Pinel County Tort
(Position a and Title) . . (Institution)
Name of fourth Defendant:___ USA KAO LWA ; The fourth Defendant is employed
Sineci Dep ur at Pinal County Text
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

1.

2.

C. PREVIOUS LAWSUITS

Have you filed any other lawsuits while you were a prisoner?

If yes, how many lawsuits have you filed?

a. First prior lawsuit:
l. ‘Parties: . Vv.
2. Court and case number:

OD Yes No

. Describe the previous lawsuits:

 

3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1.‘ Parties: Vv.
2, Court and case number:

 

3, Result: (Was the case dismissed? Was it appealed? Is it still pending?).

 

 

c. Third prior lawsuit:
1. Parties: Vv.
2. Court and case number:

 

3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 4 of 19

Defenchanrs Continued

—
i

 

 

 

 

 

 

 

 

 

a

3 BR Name of PCr Pefendanr —Vaknown The
if Fein Delendant 1s employed as shecit? Depaty
5 ot Pinal Cooaty Sout b

6

7] GoName of Sixth Defendant —UR KNOWN The.
3 Sixth Defendant is employed OS shacifP Deputy

9 at Pinal County Sati

(0
{i TeName Of Seventh Defendant _Unknown The
ia Severin Defendant 1s eMployedas —Nuese The
3 ot Pinal County dail

iy

iS].

1G

VT

Ls

9

ab

Al

ad

a3

Ay

ao

Ab

oO

38 An-A

 

 
Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 5 of 19

D. CAUSE OF ACTION

_ COUNT I 1 .
l. State the.constitutional or other federal civil. right'that was. violated: | We rh A me ad Me AT

 

2. Count... Identify the issue involved: Check only one. State additional.issues.in-separate-counts,
(] Basic: necessities. C] Mail OC Access:to: the court CO Medical care
CL Disciplinary proceedings Oproperty (0 Exercise of religion O Retaliation
@ Excessive force by an officer O Threat to safety [1 Otter:

 

3, Supporting Facts. State as briéfly as possible.the FACTS supporting Count I. Describe exactly what
each Defendant did or did-not do that violated your tights. State the facts clearly in your. own words without

citing legal authority or arguments.

She est Mack. Lamb, Hagen. nel Esch Cur time of ViCLOUS AScault pan
rok pc by nis cleautics Off Gopraximate lig 41g] AOLR.

 

 

 

Sivei tt Mark Lat, Octinw ander ihe. Colat oF. State (cat. deprivect Me. Nee griney
af _his Pedenes Cights a His -lfrect jiqb ii tea. involues inactivog.in the
Ain _C Lese Superviston cuicl Cantool of his... Suboclinadts twine
Cammt ec\ thesa. heinews cel. Luscone fit acts» Sherif Lams, is exnect-
Cel ta have Sét Peticy _irore féaui jations or CYER Oduye evrcdlecs te Subs
ot dinants whe Pelt an Panta blo 7 Pn Coeeuing cattthis lrecct fac, Knew
S00 that their useultd be ne Censes pUCNGZS Lon teinaso.cnck thee. Wasnt | i
Sheritt Lem by Shot hae Know dicur ¢ sxtoerKely. eta Pssspoue to

 

  
 

 

  
 
 
 

 
 

 

 

eal Ae ene a — nee aenhicd on feed er emdtoch
$< ; SATUS:

 

 

 

lence tajaincy him to this. Coime at fs onion inuaiverent Boe rhe ay Nose
cq g t ao me ia
Ping idditianal clofeadants, Medical srafh, Neputies - Policies)
en Se gel That Contihibirech ton Ase Sieheet. Otteue K on Ne oesing:

&

 

 

ses physical pon ich st Ferd ed: sky Shamed by Aopiris CSAS théiiah he.clec 5 AOfack this becstion,

5. Administrative Remedies:
a. Ate there-any- administrative remediés (grievance procédurés or adininistrative appeals) available at

your institution? KliYes [OINo
b. Did'you submit.a request for administrative. relief on Count I? Yes No
Did you appeal your réquest for relief on Count.J to the highest level? Oyes BINo

If you'did not submit. or : appeal’ ‘a request for administrative relief at-any level, briefly explain why y you
did not. Attee Coming, Our of Coma, Pemoved from Leu. Then loging teicl boy
Ne Nad Survived. Csee Attach Meats

 
)
ib
17
8
i9

al
AQ

ay
2S

aa

Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 6 of 19
6
Count 1. Continued,

Administrative Remedies Continuect

After being brovant buck Foom the dead! Ares havina, neo
pecollecr OF Unere he Uas Nor how he Gor phere anel
What happened ta him Ef even New Many clays heel
actvasly Passecl bye Ah of a Sudelen he Slewiy regained
his rememery of this Very Viersus Aassuait by the
Syerrge dclepurtes e A apeat Feae Came Over him tne+
Sneor Ph depsties woud come loacté ro finish rhe job
Killing him tbistimethea the pain from What had taKen
place, Kickect Ne Feat wovid Not allow him to rernain theee |

After days went by, Cegainina, seme Ste enath, people Wwhes
were Concerned abour his Safety, Wovtel help him to Free
mmseie Prom att the medical Nac Ware anel left the
hospital where he was deiven ta “ Washinatan State **
Where he weviel eventually Check inte the “Sacrecl Heart
Recovery & Rehabilitation Hospital 2 Foo additional
+peatMenre “e Neves he has (Med teat Reco eds) foam eo pital ee

There Fooe; Mr. Doeriney Wasn't Able te request administrativ ¢
relive? Loom the County daily Nor Was Able TO File any appeals.
He Was nelenger in the Sratre Lae this Process £o& play Ove

doe to the Sear of another Laprevokecl attack loy deputies
whe he remembers boasting about Knocking, him out Cold,

before actualy Weat FO AN UNA-Censcious State oF boeing

3-A,

 

 
Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 7 of 19

a cCOUNTH en
{, State the constitutional or other federal civil right that was violated: __. § | A Mend ment

 

2. CountJI. Identify the issue involved. Check only one, State additional issues in separate counts, .
CO) Basic-riecessities 0 mail C1 Access to the court CJ Medical care
CQ Disciplinary proceedings CI Property C1 Exercise of religion Ci Retaliation
BA Excessive force by an officer [Threat tosafety [1 Other.

3: Supporting Facts. State as briefly as: ‘possible: the FACTS supporting Count IL Describe exactly what
each: Defendant did or did not.do that violated-your rights. State the facts clearly i in your own words without
citing legal authority or arguments.

Sineor Sf Heouwirs Danica, CACHING under te Calar oF Sienre loevd cde-
peived Mo. Doering mf his Federal Riahts ushen he persanatig Be [-
Cipeaterd Lo this Bout Gonsejess macl ON pcovetaect bh coting Ff Me. tel
Prey Yee rida, AN Ape oekiMar ely # (aul AOI mherrke Ne prt Damices,
believed +o be poss of 5 405 ( cledurtes ihe. Digich ip PCS peed
to Anis Situation. in Yaluing Moe. Naeting. '

 

 

 

 

 

 

Mc. Dostana. Whe Wes. m the (Sait) lacing, neue w id C tl Blow) Was
On Ke, Medvre oy. +N, C Bubboied beicdbaa Is otromesc In COs AQ it IN ON-
Peient ing cen iz ines abdoamenoal pars in feantr of the ids? iwhen
OFicer PpboRi ce .-dn tn Kinousi Captain ancl Others GAoneoane heck
Him cdeman Lincs hat Ne Sad Pesis i Noy f like he todas’ C549 FING
he Was je5i itv exceuciarina. pain! Tost Minure S ecior Tey rhis ceo>
Bron tackle Cay Sheps kh henrttese ' .

 

 

 

 

 

No. Doerina, Went eo 10 NUS. Cei), Me. Dngrinay WWGS thes LEILA UO
Pepeativeld ancl loieeching aut the per tam! dO YO Man). iiMes che | i

the ej with po. boeciac DPepeativels Weil CMan Dow. Man awn) .
4 "(§C@ Attachment)

 

+ ,
Me es Yen 255 LOD \ le. “hald-c Cmoleay yen: Ax p | p “6 Q il +b faoMay
pu sical paid tony reid ot shamed bi deputies OS thes 3 her 4 Payee the. oo

5; Administrative Remedies..
a. Are. there-any administrative remedies (grievance ‘procedures or administrative appeals) available at

your institution? i Yes [No
b. Did’ you submit'a request for administrative relief-on Count If? Qo Yes No
c. Did you appeal your request’ for relief on Count II to the. highest ke level? o Yes No

d. Jf you did not submit or appeal a.request for administrative. relief at any. level, briefly. explain why. you
didnot. S¢¢ Count-t ancl Continuation. passe 37A_ iy. nich fatarce) ANtO.
Geect cletaii shy cicl minisen arive pemeddi 2S Neh? No-+ Sou cht i .
3

174
(8
19
a0
a

Ag
allt

Case 2:20-cv-00404-SMB-CDB_ Document} Filed02/24/20 Page 8 of 19

Count IL Continued.

ASrer a Nom bee oP Pleas Cen heie WAS Fataily being Perpesely
‘ner ed Mo. Deering, usouted aarhes Uthat bettie Streneath he
hack @ace the Ceil Deas WES Pinatig opened, IN waikeck ta the
bubble in which he wevid Pall to the around oyun otter

barkine, te rhe Nurse, Coying, oF bemain pain heid ina, Stomach.

What happened next tS Jost Sheen, ta, sve Canciees , Malierous-
(4 ane Sadistically to Cause NarMe OPicees Damiceyanc
UAKNOUdsN Sthers Pepeatiuely ana Sense lesoly CStanrech
Kicking, No. Downing; IN WIS back, arc his Stemach
anck to Wis Weack) Moe. Deering, Wanted them to Step,
bot they Wouldn't, they centinuedd with this SAWage
ASSUGAF Kicking, him to the head, back ane Sromach
Lit they Percievecl that Mp. Deering was LAConcs
Tafuct, he remembers before actually loasing Canciavs-
Ness hecro ing, one ofieer Saying, Te the other C f Pink
Yoo Knocked im out) Just Whe dees Some thaner line this ©

Ney Deeemey, ON GONCiars and Net f cabizine how mech + une heck
lapsecl, Weke Lp IN & Pestraint Chat, aftac Wahine UP
he Was qqurek ly Pemauecd ta cr Afferent area Lehere ne
Was Stripped Naked, then pot in & CTurtle Suit) with ne
under jar ments, then thre into an ampty ceil placeck

ON C 8uicide Watch)
Approx mosely AL00 AM the very next day wm (Cell G -303)

W-A,

 

 
Ay
i

12
13
i
LS

V7
is
L9

as
aa
XZ
At
aS

27

Case 2:20-cv-00404-SMB-CDB Document 1 Filed 02/24/20 Page 9 of 19
: + Ede
Count It Coantinu

A depsty Sust happened to bans by peeking Inte rhe
Caw were je Noticed Wo. Deere, lasing on tne Floor
his loedy APPCAP Ng, +3 be \Weless, where he cle Pocatect
Ceces Uto Himself, where alse he Nack gust threw vp
ain lolacK bleach, anck lolewd profusely Flousiney Foam
within Wis anus, where he Laid and aeourd hiv.

Tr was cho PING, this time that Mo. Decongy OAS t leating, in
avich our e& Conctous Hess, Guhen he Noticed the Very Same
depuries she cissavited him, werh this Very Sane
NUPSe Present, Stop (nay him unto & lboarcl. Then CEMS)
tuauicl SOO LOPE Fain, him to CMosntain Viste Medrect
ER) Approximately (25 hours later) while at the hes. prtal
while iA chive Steaionts , Ne. Deerincy was f mally tolch the
he was (Going te need emergency Surgeey in orcler
te Sate his [ife) He. was clyine, £

Me. Docrinay-Ushe wevid infact die during (Pe Scar ney Sueqery
fram what he was toid loy decrers at hospital whe brought
him back}. Deore, this time Mp. Doering Was placed i CX -
CMedtcal Enducad Coma, cwen 21 Units of blood to get his
intar nal organ ta which bleed Pigus to Clet tea Step Fhe iN~
fernal lolee na) Mpgroxrimate GAa-Days) later Mere Naerina, y

Woke LP from Coma, tees Sticking Oot tren Wvs Shemtec «
Te Me ey Deerina, Sumer, wootd Call the hospital on this dete
and Was told by the decree In charac of Ma. beerinas
Cate tha, his Gack Wasn't expect ecl to Muked t+ through the nid.

L-B,

 

 
ti Ro

9; Ro OG By — — —& ~ —_— — —
Bw Besos PP BRE SF FF SR ES

Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 10 of 19

Count II Continued.

After Me. Deering, Woke OP» No + Kaousino, Lohat happened or
Why he was here, Nor Now many clay $ Wack Gent buy hoe why
he was Necked LP to Se Many Mochines, Coulda'r move Wands
heck or Feer, toraily paralized a A OToUp ef dactrors Were
Standing Near by CMeurhs wide oper, Shocked That He Was Awoke
And Soovived This hedeal, One Toid Anerhee Necro? That f4’s A Mico
Cori Thar We Node Lt)

Soon Mr. Doeeinas, Memory Woui.d Come backs of Gaurds Sense less
Ly beaxino him , Serious LN- Pelent ino, parr Soom the loeactinayN
Surcery Wourcl Overw heim him, he then Stance) Crying, Pro-
foseiy ef being IN Agenizina pain Fear Wis mother, who wWeule
eventually Visit AIM aned just Coutel Not believe What
sharif? deputies at Pinal County Jail hacl dene ta Neer Son)
immediately feo pictures of what they had clone te hie
tried to Console Nim ancl srap hum fram COYING,« (Necthee the
Doctors ON Scene, Me. Deerings Mether, Me. Deering, Himsel? Be-
lPoved That He Neuid Suevwe Tne Bays To Come CSe, A
Priest Was Caled Ln Te Pray. For. WAM J

Mo. Doeo wna, Wold SUOune, Stowly Sravred Regaining Some Stoenath
The linaeoing Teao thar Snecifl Deputies Wevid fetuen ta

Kilk Wim. troubled Me. Deering & Loved ones Simply because y
Nothin, they Could Say Covie justify tune t: they Sadistically
clid te him, NOC Ceulel they Allow this factoal adc ON-iM
aginable Story to be told, Mo Doeeinc, Wouick leaue fhe hospital

Q7land the Strate of Az. Sekine additional carte IN a Washinaten St. Hospital.

As u-C.

 

 
Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 11 of 19

COUNT TT, .
1. State the constitutional or other federal civil right that was violated: 8 rh A mene) Meh

 

2. CountIIL Identify the issue involved, Check only one, State.additional issues. in separate counts.
Cl Basic necessities. C1) Mail CI Access: to the court C] Medical care
oO Disciplinary proceedings. [1] Property: C Exercise of religion 2 Retaliation
Bl Excessive force by'an officer [1 Threat tosafety O Other:

 

3. Supporting Facts. State. as briefly: as possible the FACTS. supporting. Count lil. Desérite exactly what
each Defendant did or did not do that violated. your. rights. State the facts clearly'in your‘own words without
citing legal authority or arguments.

Sherif? Deput COUN Koow.p) Captain, ac race. vader the Coicc of Strate
lasn, cleneiec Me. Deceinaat his Federal Rtsnrs, when he Personal feo-
panded add Narr cinarerd in the senseies sand: Un pravaked cErtrack ©.
Mee. ~yoPPr vi Doerinan sd Cine pexion Cie Li 4 Lawl 2OWe - Cantaro Ucilecd aut.
loud fo Me. Doerma, CL acing fo paze..uou, if. eu cenit SroP (ez
Sista J Mo. Dacvindsiuasavt Carsting, he (ucts Su.91 ean the arounel
inet Livro, Ose. Louch ef Yoeing tn Ceoniz tien pain, uihile neidtna Gn +o his

ed J
clo chomeya Captain LS Grossi” hesitagat ia thes Sspeey i900 Of Subarcinan: Ke

 

 

 

 

Me. hechnacleesir Know) TP the Caprain fazect hict. because, he_tsas “SOON. Knack

\ 12 +e he Savace fozating that PODK piace lou. the
locaoc Se The Coptcitt, ccd. the Pei.de rou Stop this, but
encaumaed ity excited ity Conceoac it, by deing abe sa lote ie dering, fo Stop i+
AS deputies UA KAGUIA Pus the lnoots.- 70 MP. Hacking, ‘ Kicsing him ovige ecurveh,
+ cence fncvdent.c ao Pais Breck Repact of, ineidene imhierjeuinence of Aeitheate “aditerenee,

 
  

  
 

4. Injury: “State how you. were: injured by the aGHONS © orinactions of the Defendant(s),
Sepiavs.. Nishele. si of + receed death, Luss OF GU ProNertiy, Night~

  
  

apres foetal. 2 emptay Ment, ANxi ox Z Pic heloafest Veaurta
Physical asia Tow neident, Sincurme ch foxy Agputias ‘AS thougt he clesepuect +s ine CCR 4G «

 

 

 

§ Administrative Remedies.
a. Are there any-administrative remedies (grievance: procedures or administrative appeals): available at

 

your institution? Byes ONo
b. Did_you submit a request for administrative relief on: ‘Count TH? Cl Yes a No
c, Did: ‘you appéal your request: ‘for rélief on Count III tothe highest level? Oyves 64 No

d. If you.did not submit or appeal arequest for administrative relief at any. level, briefly explain. why-you
did not. See Cauat-f adel Continuation pane 3A, Luhich cme s INO canecch

Aetyil as to. Why aclninis’arive remedies Lele NG Sacant L

IF you assert more than three Counts, answer: the questions listed above for each additional Count on a separate page,
DS 6 ~~ & © § We &

Ul
lz
43
14
1S
iG
17
(8
i4

af

ao
AZ
allt
25
xb
a]
AR

Case 2:20-cv-00404-SMB-CDB Document 1 Filed 02/24/20 Page 12 of 19

Count IV

Srere +ne. Consritutional or ernec Federal
Cit rant hat Was violared % Brn Amendment

 

Count IV- Tdenti fy issue involved.

Supporting Pacts +

She cit Depury CUaknown) acrima Under rhe Color of Stare
law, deprived Me. SefPrey Boerinayol Mis Federal Rights
when he Maliciovsly ane Sadisticolly Causedharm ro Me.
Doering, in an UA PPOVO Kec GAtrack with S ro 6_oner
Sine oi FE Deputies, Usho Continously Kicked him Ancthe
(Cloack, head, Sramach ) Unt) he was UNCENACIOVS
On GpproxiMarely Hla¥i Roig. Use of Perce oy un-
Knousn Sheriff Bepory was intended to punish Mp.
Doering, Was Net Merely in cident oF Sore other legiti-
Mate Purpose and the PesoitiNg Myued Was more than
claininimis. What was clone by this Officers Conduct
Ghocks The Conscience , ex reemely cruel ancl torally
un- necessary, thar Causech the Oa-timely cleath of Nie
Neerina, Who Was Miracviovsly beovant bacts to life,

Administrative Remedies «

Bee Covont 7h and Contineaton Page. 3-A, Which QOeS into
Great derail aS to why administrar we remedies were
Not Souante

In UC Yo Sepieus Visible Seaviney Terror of instant Unexpected death, be peessiany
Anxiety, Nightmares, Psychelegical trauma, Less of all pro pectyy Pain from incident.
- *

 

 
13
4
15
(é
[7
1g
19
20
als
ag
a3

Stare Wwe. Constitrorie Nea \ ae oxnet Podere\

Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 13 of 19

Count V.

 

 

 

Civil PLayt tat WAS Violated: Sto Amend ment
Count V. Tdenti Py issve inWolwed, Excessive Force Bu An Officer
Suppor tino Fact 5 e

Sherif? Depury CUa known) Ove ny under Color OF State law
de prived Me. Sel Prey Doerina, of his Federal Rights on
Apr roximare. lu ul al dot 8, when he Malicious ly ancl

Sadistically Cavsead harm +o Me. Doering 1 in an UN- provord
attack with StoG orher Sheriff Depo ries. Viciess
Orruck Was extremely Cruele This Un Known deputy
hae reason to Kaow OF Lacrs Creating Cu toy degree of
risk OF prysical harm and acted in @ Conscious dis re-
gard or indifference to that PISK When he ContiNnously
Kickedl Mo. hoerinayto the. C back, head, Stomach) demen-
Staring & Callous indifference. Assauit Served Ne
penclogical yesh Freation » Farce Was *e Wanton by
this deputy, Since there Was absciutely No per ceived Need

Por ie, Noe can excessive Porce bee yusti Piece Covel & unvsual!

Admini srratwe Remedies.
See Ceunt-£ and Continuation page 3-A, Which ape's into Qvrecet detrai)

. <é @ 6 a 4 a \
DHAS ra Loy Ock Mini Strat we remedies were Nor BOUGNF

aS

Ib Ta yury «Series Visible Scaring, Tecror of instant Uaexpecrant deathy Neate

2Q7

Mares, haxierd, Paychaleceal focuma, Unabie to held guntul employ meant,

aX Depress ion, Lass DP all property simcd by depurnes us theegh he deseeved. locating,

 
—

Ss © wo uo OYE £ WS WK

ab
2
22
23
Xl
WS
26
a7
ag

Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 14 of 19

Count VI.

Srare the Constitotional of Ger fedecas
Civil Plant that was Violated 9+” Amead meat

2 6 & ee & o é
C oun + VI. Tdeatify issue An volved. BxCe55iVE For’ e. By Ao OfCicer

 

Supporting Facts.

Sheol? Deowty CUNnkKaown) acrina ond ee the Color ef State law
deprwed Me. Selfrey Doering, of his Federal Rants on Hlaelig,
Approximately » Tats CAKnewN deputy ancl SraG orhers
Vicfousty, Maliciousiy and Sadis tically Caused G opeat
deal of haem tro Ne. Doerinay by Kicking No. Doering,
to tne Chead;lback, Stomach) dctions by this officer
Who was loelieved to be AC FING, IA Cancers With orhers
Were extremely Covei and UNIMaainable . Force usec
by tis OFFicer Wus UN-Peasonalie, Callous anc ON-Nec
eSSGP\Y Excessive y Porriney Mr. Doerinaylite ar Pish who
died ALPINE, Se ENING, SUCELCY ano Miraculosy lorovant
back due to very Savace loeatina this depsty hack cane.

: 2
Administrative Remedies.
See Count-1 and Continvarian Pade 3-A; Which Qoe's INO
great Ae@rasl as +o why admmintsreative Cemedies Were Nor Sought.

In jueye Serious Vistble Scaeing, Tercor of instant Unexpectant death, Night
mares, Anxiety, Depeessian, Psychelogical traumay Unable to heich gainful em

ployment Less of ail propenry, Fait From inecdent, Shawted like he deserved bestiag

5-C,

 

 
Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 15 of 19

Count vil

Sra a. Constitutional ee orher Peclere | -
Civil Maye that Was Viclated 6th Amenel Meat.

 

Count VIL. Identity issue involved. Medical Care

Supporting Facts...

Nurse Cunknown) was deliberately indifferent to Mere
Doerina,whe provided sus Noese With CStool Sample) thert had
Bbvious loleed in it On Roprorimately 4laHaore, afre t C3) days.
JO? Complaining, abst theowing vp and bl eecling out tre
FectuMm ith absolvrely No one will ina Fo listen. On this
day afrer Qeing down in Mis Ceil, Sherriy alter wWerds muster-
(oy Ens vah Sreenath to Meer hee ot the (Bobble> This Norse
took nis CBlood Pressure, told ham he Was aging to 6C Pine> This
Vleru, Same. Nurse Wirnessed Sense less beating that Soon Pa\lowed
osrer Me. Doerina, teil to he Pigse in her Pre sense, She Kneuwds he
Was bearer vaAconscieus, Need ing a dacroes care, bor Failed
bo Ger Oo Peper abuse by clepuriess Omission by nurse
VWs SuPhicentiy harmfoi lbecause, Mo. Deering, weoviel sean
Pequice CEmeragney Surgery To Save His Life)

 

Ad ministrative Remedies | | |
23 |Gee, Coont-4 anc Continvation Pace 3-A, which goes Inte apect detai\
“IOS to Why Adminisrearive Pemedies Were Ne+ Seught

Inyey. Visvole Serious Scar ina, Abandon ment, Terror of instant Unexpectant
death, Anxiehy, Depression, Psychelegical reaumay Nigntmaces, Fortuee to

cAminister immediate Medical attention, Call doctor, Loss of ail praperry, Neal gence .

@

 
Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 16 of 19

E, REQUEST FOR RELIEF

State the relief you are seeking: . °
Plaintift believes that dee oclcnt Cuic rh hee inored an til till towards.
him louy Shece inlainnr NO&O- Caring ad TiO. Gy ch CECKIECSS disregard Lae ‘ALS
health. Ai Mo. Neecing wanted the. che Len clanrs 40 C6 Wad heip. iM To.
‘nd Prine pe AL CIONS bearing, ne wens (3) claus C ampiainiaw
mul but “Ate: a4 riot OW. Aa N60, ibe aot Anu ene the. AS il ine cschtac’,
Nurse was wWiling +o Listen +e him! Me, Daceine, believes theip got tired of
lain Com@laiaina, eich tars usnen Sheril? Deputies ac », At rac Ment)

 

  

 

 

 

 
  

I declare under penalty of perjury that the foregoing is true and correct.

 

Executed on Aliol 2030

DATE lip PLAINTIFF

Navich Leary 465798 Tomare..
(Name-and title of paralegal, legal assistant, or
other person who helped prepare this. complaint)

 

 

(Signature of attorney, if any)

 

(Attorney's address & telephone numibet)

ADDITIONAL PAGES.

All questions must be answered. concisely i in the: ‘proper Space on the form. If you néed miore space, you may
attach no more than-fi fteen additional pages. But the form must:be: completely. filled in to the extent applicable.
Ifyou attach additional | ‘pages,. be stite to identify which section of the: complaint is being éofitinved-and number
all pages.
194
Ao
al
aa

au
as
XG

27
a3

Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 17 of 19
8 e
entinuecd

 

Vateand.in Concert, Pe ring the bears ro Me. Doe rings, back,
head, and Sremach to Silence him and bey did thea, taking
No consideration inte the oat that they Coviel Kill Rim,
in vonich he died chile Surgery Was being performed to
Save him and wasnt expected to Survive the niant after
they beoognt him loack Poom cheath but he did. Cf wrongs
are Allowed +o ao un-Compensated, tlt will and a lolatan+
dis reaard for ones heath and life will Continue because,
defendants will nat have learned abesolutely nothinafrom
4nis, and continue in this illicit behayier) Mo. Deerinay atre oe
Peoaining Wis Con$ cies NESS Promisecl rhe Serif? Deputies
anc Nurse that he Wasn't going to let them agt away
With this, So Now rt has to be time thar all invelued ina
this Very Seaseless, Unprovered, Callous and totally un
necessary Cawardly act of Vialeace, make it Piant by
him. Tys beiieved they are acting as G unit to Cover events up!

There Foca, Me. Feflrey Doeringyis look ina, Soe Compensatory
>) of 4 4,000.000.°° Ci-Millsen Dollars) Crom each

ancl every defendant, which wouid send a yery clear
and loud Messaae to +nis yall and tne sheriff whos in
Charge OF Me yal anel Ssoacdinants, that this type of
PectKhiess benavier is Torally uA acceptable anck Will
Nor lod tolerated, Pail Na ro Super Vise, Carcect, educate
Over See and Peian 1” blarant Miscenduct, Curruption,
thats infiltrated and per meateck tre Pact County Daile

— (See Attach Ment) Grand Total #'7000,000. °

é-A

 

 
Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 18 of 19

 

1 CPunttive Damases) of 4 9000.000. °° CA-Million Dollars) From each
and every delendant Ghats mean to Strinajand Compell Correc
hon, Fu rere Oversight and respect for one’s health and ight +0
feu Me. Boer ingy Still SuSfers Trom the pain ane, Nas Pe-Occurima,
Mant mares From Viciovs assualt, lost Nis ability +o hele mean
INA FLL employ Mette He \oor eueoy THING he owned due to Vul~
Necable Medical Stare of batnoy, Somaone Creared CFakt-
P.O.A) Seid ali he owned (Wouvse, Cats, Moror cycle, Trarlet)
ali Poomer Memories of Nis past fe because of this Or -
lldeal i$ Complerely apne! Note ¢ Deperies were very carrogant —
ifwhen they looasted about Knocking Mr. Boering out. Grand Total
in| & I, 000 .000.°°

b3
it] Seok? Degeries who Commirred these hejnovs, GPA CONS,

2
3
4
5
&
]
8
4

—_-

IS] at SEPIMINATINGS) disavor ing OutTradgovs , Shame Cotanel on
Vow Pol acts ggaiis+ Me. Deerinay did so Withoot any
Fears what So eset, of ever being neid accountable, which
ig wes the IMpression that, they all have clone this Sort of

9 thing before and that Sherif Mack Lamb, Gpprou ee) of
AOL OL, EN Cove aced Sucw Conducts 60,404 tae vert (ease Pur h-
Aiea Oo lolind cue ro it theretore, Condenina it «

xa | |
aslse of Force Wasn't applied in aged faith, abeselurely no
Ul ipmediatre bareat Of danage to the Sakery of cdepories,

_

Hl Nor Gkher inmates, OrMner Stafl employed boy the seri Not
dlte Me. Doerina himself. Ang attempt to yusrify a good
aiifaith effort 1S Pemevedd by the tact that Cee Attach ment)

Ad 6-B ®

 

 
ih

(6
17
\&
19

LAD
Al
a2
as
alt

ad
Qe
at

Case 2:20-cv-00404-SMB-CDB Document1 Filed 02/24/20 Page 19 of 19
Q - Qoliok lankinie

 
 
 

 

Ne. Doeriney Was aieeady chawn when Sra G&G Man papicd
Fespanse uatt Came. Nurse Tock his blood Press oee, then
Fold HM that Ne was Geira, to be fine suse wefore he went
down Cryed Our loud of bene in vArEleating, Srare o§ AGory
of beinain pain, 1 which Grnecessary and On provateck
lbeat NOS loy depoties wovrd Follow, that was torally UA wal PAN=
ted. In due vo the Suck that he was later oon In Wis Cell
pro tusely leleeding, Oor the mouth, PecreMm,and Neal cleath,
1s loelieved to suo tify Financial petiel Pequested from all de-
Coadants who either pac repared, Steed by ancl dic abso- |
lurely No thine) +o Srop ir, PePuse to Peper + it, OF falsified
re pars i On atte mpt to Conceal it, or refused to offer Nedb-_
‘cal PelieS, attention, Combort, Cail a doctor, before ancl |
immecktately alter YICiodS Qgsualt He Would Have Died In
Wis Cell, He Died At The Hospital, After Life Savina Sur-
oety, In Was Brouoht Bact To fel

"  CMedical Bills, Past, Present And Future)
CAn Radition To Requested Relief ) Any Porential Arrecney Fees,
Gli Celared Court Fees, Filling, Fees dnd fees Associatedd with
Civil Compiaint Piling, boy In mate representative anc orhers
+o be Charogd oq defendants. Mo. De eciney |S alsa loa King
Soo warad to the Arrest & Prose cur on and Reina, oF all in-
volved in very brotal assavit. By the Hon. Courts assist
ance In this Matec, Wovid Signal a Very SFeong disdan
for kris “ New Norm” By the Sherf, Prac Count y Tout Dep-
pres, Who after Senseless beating, Went OF sith there lives
as if (+ was st another Normal day oF doing, business «

6-C.

 

 
